Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: QUADRA PROJECTS INC. 2. The articles have been amended as follows: (provide article numbers, if available) The Authorized Capital consisting of 750,000,000 Common shares, par value $0.001, and 750,000,000 Preferred shares, par value $0.001, are reverse split 300 times, thereby, reducing the Authorized Common shares to 2,500,000, and the Authorized Preferred shares to 2,500,000.
